Case 2:20-cv-02793-BMS Document1 Filed 05/26/20 Page 1 of 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
PHILADELPHIA DIVISION

THE INDEPENDENCE PROJECT, INC.,
a New Jersey Non Profit Corporation,

Plaintiff,
VS. Case No.:

PARAMOUNT PROPERTIES 151
LEWIS, LLC, a Limited Liability

 

Company,
Defendant.
/
COMPLAINT

Plaintiff, THE INDEPENDENCE PROJECT, INC., a New Jersey Non-Profit
Corporation, on its behalf and on behalf of all other mobility-impaired individuals similarly-
situated, (sometimes referred to as “Plaintiff” ), hereby sues the Defendant, PARAMOUNT
PROPERTIES 151 LEWIS, LLC, a Pennsylvania Limited Liability Company, (herein sometimes
referred to as “Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and
costs pursuant to the Americans with Disabilities Act, 42 USC § 12181 et seq. (“ADA”).

1. Plaintiff, THE INDEPENDENCE PROJECT, INC., is a non-profit corporation formed
under the laws of the State of New Jersey and maintains its principal office at 1002
Central Avenue, New Providence, NJ 07974-103 0, in the County of Union.

2. Defendant’s property, Tacony Creek Plaza, is located at 5696 Rising Sun Avenue,

Philadelphia, PA 19120 in the County of Philadelphia.
Case 2:20-cv-02793-BMS Document1 Filed 05/26/20 Page 2 of 12

Venue is properly located in the Eastern District of Pennsylvania because venue lies in
the judicial district of the property situs. The Defendant's property is located in and does
business within this judicial district.

Pursuant to 28 USC § 1331 and 28 USC § 1343, this Court has been given original
jurisdiction over actions which arise from the Defendant’s violations of Title III of the
Americans with Disabilities Act, 42 USC § 12181 et seq. See, also, 28 USC § 2201 and
§ 2202.

Plaintiff, THE INDEPENDENCE PROJECT, INC., is a non-profit New Jersey
corporation. Members of this organization include individuals with disabilities as defined
by the ADA, and are representative of a cross-section of the disabilities to be protected
from discrimination by the ADA. The purpose of this organization is to represent the
interest of its members by assuring places of public accommodation are accessible to and
usable by the disabled and that its members are not discriminated against because of their
disabilities. THE INDEPENDENCE PROJECT, INC. and its members have suffered and
will continue to suffer direct and indirect injury as a result of the Defendant’s
discrimination until the Defendant is compelled to comply with the requirements of the
ADA. One or more of its members has suffered an injury that would allow it to bring suit
in its own right. THE INDEPENDENCE PROJECT, INC. has been discriminated
against because of its association with its disabled members and their claims.

DENNIS MAURER is a New Jersey resident, and qualifies as an individual with

disabilities as defined by the ADA. Mr. Maurer has multiple sclerosis and is mobility
Case 2:20-cv-02793-BMS Document1 Filed 05/26/20 Page 3 of 12

impaired, and uses a wheelchair for mobility. Mr. Maurer is a member of the Plaintiff
organization, THE INDEPENDENCE PROJECT, INC., discussed above in paragraph 5.
Mr. Maurer has been to the subject property numerous times. The barriers to access as
set forth herein have endangered his safety. He plans to return to the subject property in
the near future. Mr. Maurer has been a resident of South Jersey his entire life, and
regularly travels to Philadelphia to see friends, to eat, to shop and to go to shows,
concerts and sporting events, and to go to Parx Casino and Race Track. In conjunction
with his activities in Philadelphia, he enjoys looking for the best Philly cheesesteaks. Mr.
Maurer is an avid horseman, and is a retired former thoroughbred trainer in the state of
New Jersey. He trained horses at Philadelphia Park in the 80’s and 90’s.

Defendant owns, leases, leases to, or operates a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and
36.104. Defendant is responsible for complying with the obligations of the ADA. The
place of public accommodation that the Defendant owns, operates, leases or leases to is
known as Tacony Creek Plaza, and is located at 5696 Rising Sun Avenue, Philadelphia,
PA 19120.

THE INDEPENDENCE PROJECT, INC. and DENNIS MAURER have a realistic,
credible, existing and continuing threat of discrimination from the Defendant’s non-
compliance with the ADA with respect to the property as described but not necessarily
limited to the allegations in paragraph 11 of this Complaint. Plaintiff has reasonable
grounds to believe that they will continue to be subjected to discrimination in violation of

the ADA by the Defendant. DENNIS MAURER desires to visit Tacony Creek Plaza not
10.

11.

b)

Case 2:20-cv-02793-BMS Document1 Filed 05/26/20 Page 4 of 12

only to avail himself of the goods and services available at the property but to assure
himself that the property is in compliance with the ADA so that he and others similarly-
situated will have full and equal enj oyment of the property without fear of discrimination.
The Defendant has discriminated against the individual Plaintiff and members of the
corporate Plaintiff organization by denying them access to, and full and equal enjoyment
of, the goods, services, facilities, privileges, advantages and/or accommodations of the
buildings, as prohibited by 42 USC § 12182 et seq.

The Defendant has discriminated, and is continuing to discriminate, against the Plaintiff
in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,
1992 (or January 26, 1993, if Defendants have 10 or fewer employees and gross receipts
of $500,000 or less). A preliminary inspection of the Tacony Creek Plaza has shown that

violations exist. These violations which DENNIS MAURER personally encountered or

observed, include, but are not limited to:

Parking and Exterior Accessible Route

Tacony Creek Plaza provides accessible parking that lacks identification signage,
contains spaces which lack adequate access aisles, contains slopes greater than 2.0% and
fails to provide an accessible route from parking, violating Sections 402 and 502 of the
2010 Accessibility Standards. These conditions during numerous visits caused Mr.
Maurer to Double Park to ensure he could exit/enter his van and prevented Mr. Maurer
from unloading from his van freely and safely.

Curb ramps provided to access stores at Tacony Creek Plaza are unsafe for wheelchair
users and are not provided in some areas of the center. The curb ramps contain excessive
slopes, abrupt changes of level and lack level landings, violating Sections 402 and 406 of
the 2010 Accessibility Standards. Curb ramps with excessive slopes are a hazard to Mr.
Maurer and put him in danger of tipping over.

Tacony Creek Plaza fails to provide the required amount of compliant accessible parking
spaces, violating Section 502 of the 2010 Accessibility Standards. The lack of accessible
parking makes Mr. Maurer park in open areas so he can unload freely and safely from his
vehicle.
d)

®

h)

j)

k)

I)

Case 2:20-cv-02793-BMS Document1 Filed 05/26/20 Page 5 of 12

The exterior accessible route from parking spaces at Tacony Creek Plaza contains severe
abrupt changes of level greater than % inch and lacks a direct route to ramps or curb
ramps, violating Section 402 of the 2010 Accessibility Standards. Mr. Maurer was forced
to travel in the traffic area of the center while avoiding abrupt changes of level to get to
the curb ramp.

Tacony Creek Plaza fails to provide a safe accessible route to the adjacent bus stop, street
or sidewalk, violating Section 206.2.1 of the 2010 Accessibility Standards. The lack of
an accessible route prevents the option of public transportation for Mr. Maurer.

Access to Goods and Services

Tacony Creek Plaza including fail to provide lowered counters and certain elements are
mounted beyond the reach of Mr. Maurer, violating Sections 308 and 904 of the 2010
Accessibility Standards. Mr. Maurer required assistance while checking out at 607-631S
Chester Rd Shopping Center.

Entering tenants is impeded by abrupt changes of level at the base and/or slopes beyond
limits, violating Section 404 of the 2010 Accessibility Standards. Abrupt changes of
level can cause damage to Mr. Maurer’s wheelchair.

America’s Best Wings fails to provide accessible dining tables for those in wheelchairs,
violating Section 902 of the 2010 Accessibility Standards. Mr. Maurer was unable to
dine comfortably due to a lack of accessible tables.

Restrooms

Restrooms at America’s Best Wings and Forman Mills were reported to be unsafe for use
by the plaintiff. Inspection revealed Mr. Maurer was unable to use the restrooms safely
due to a lack of accessibility. Including, inaccessible water closets which lack proper
controls and wheelchair maneuvering space violating Section 601 of the 2010
Accessibility Standards.

Restrooms at America’s Best Wings and Forman Mills provide dispensers beyond reach
of Mr. Maurer and are inaccessible to the plaintiff, violating Section 308 of the 2010
Accessibility Standards.

Lavatories at America’s Best Wings and Forman Mills lack knee clearance and
accessibility preventing Mr. Maurer from freely accessing the lavatory, violating Section
606 the 2010 Accessibility Standards.

America’s Best Wings and Forman Mills provide restrooms that contain improper
centerlines for the water closets and flush controls mounted on the wall side, violating
Section 604 of the 2010 Accessibility Standards. Mr. Maurer was unable to access flush
controls while in the restrooms due to improper location.

5
12.

13.

Case 2:20-cv-02793-BMS Document1 Filed 05/26/20 Page 6 of 12

m) Using restrooms doors America’s Best Wings and Forman Mills are impeded by round

door knobs, improper signage and/or a lack of maneuvering clearance, violating Section
404 of the 2010 Accessibility Standards. Lack of latch side clearance, stored goods and
maneuvering space impede Mr. Maurer from easily accessing doors.

Maintenance

The accessible features of the facility are not maintained, creating barriers to access for
the Plaintiff, as set forth herein, in violation of 28 CFR 36.211.

All of the foregoing cited violations are violations of both the 1991 Americans with
Disabilities Act Guidelines (ADAAG) and the 2010 Standards for Accessible Design, as
adopted by the Department of Justice.

The discriminatory violations described in paragraph 11 are not an exclusive list of the
Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The individual Plaintiff, the members
of the Plaintiff group, and all other individuals similarly-situated, have been denied
access to, and have been denied the benefits of services, programs and activities of the
Defendant’s buildings and its facilities, and have otherwise been discriminated against
and damaged by the Defendant because of the Defendant’s ADA violations, as set forth
above. The individual Plaintiff, the members of the Plaintiff group and all others
similarly-situated will continue to suffer such discrimination, injury and damage without
the immediate relief provided by the ADA as requested herein. In order to remedy this
discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of
public accommodation in order to determine all of the areas of non-compliance with the

Americans with Disabilities Act.
14.

15.

16.

Case 2:20-cv-02793-BMS Document1 Filed 05/26/20 Page 7 of 12

Defendant has discriminated against the individual and corporate Plaintiffs by denying
them access to full and equal enjoyment of the goods, services, facilities, privileges,
advantages and/or accommodations of its place of public accommodation or commercial
facility in violation of 42 USC § 12181 ef seg. and 28 CFR. 36.302 et seq. Furthermore,
the Defendant continues to discriminate against the Plaintiff, and all those similarly-
situated by failing to make reasonable modifications in policies, practices or procedures,
when such modifications are necessary to afford all offered goods, services, facilities,
privileges, advantages or accommodations to individuals with disabilities; and by failing
to take such efforts that may be necessary to ensure that no individual with a disability is
excluded, denied services, segregated or otherwise treated differently than other
individuals because of the absence of auxiliary aids and services.

Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendant, a remedy in
equity is warranted. Furthermore, the public interest would not be disserved by a
permanent injunction. Plaintiff has retained the undersigned counsel and is entitled to
recover attorney’s fees, costs and litigation expenses from the Defendant pursuant to 42
USC § 12205 and 28 CFR 36.505.

Defendant is required to remove the existing architectural barriers to the physically
disabled, when such removal is readily achievable for its place of public accommodation
that has existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there
has been an alteration to Defendant’s place of public accommodation since January 26,

1992, then the Defendant is required to ensure to the maximum extent feasible, that
17.

18.

Case 2:20-cv-02793-BMS Document1 Filed 05/26/20 Page 8 of 12

the altered portions of the facility are readily accessible to and useable by individuals
with disabilities, including individuals who use wheelchairs, 28 CFR 36.402; and finally,
if the Defendant’s facility is one which was designed and constructed for first occupancy
subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s
facility must be readily accessible to and useable by individuals with disabilities as
defined by the ADA.

Notice to Defendant is not required as a result of the Defendant’s failure to cure the
violations by January 26, 1992 (or January 26, 1993, if Defendants have 10 or fewer
employees and gross receipts of $500,000 or less). All other conditions precedent have
been met by Plaintiffs or waived by the Defendants.

Pursuant to 42 USC § 12188, this Court is provided with authority to grant Plaintiff
Injunctive Relief, including an order to require the Defendant to alter the Tacony Creek
Plaza to make those facilities readily accessible and useable to the Plaintiff and all
other persons with disabilities as defined by the ADA; or by closing the facility until
such time as the Defendant cures its violations of the ADA.

WHEREFORE, Plaintiff respectfully request:

a. The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit are in violation of Title III of the Americans with
Disabilities Act, 42 USC § 12181 et seq.

b. Injunctive relief against the Defendant including an order to make all readily
achievable alterations to the facility; or to make such facility readily accessible to and

useable by individuals with disabilities to the extent required by the ADA; and to require
Case 2:20-cv-02793-BMS Document1 Filed 05/26/20 Page 9 of 12

the Defendant to make reasonable modifications in policies, practices or procedures,
when such modifications are necessary to afford all offered goods, services, facilities,
privileges, advantages or accommodations to individuals with disabilities; and by failing
to take such steps that may be necessary to ensure that no individual with a disability is
excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services.

c. An award of attorney’s fees, costs and litigation expenses pursuant to 42 USC
§ 12205.
d. Such other relief as the Court deems just and proper, and/or is allowable under

Title HI of the Americans with Disabilities Act. The Order shall further require the
Defendant to maintain the required assessable features on an ongoing basis.

Date: May _2¢, 2020 Respectfully submitted,

KUOS LO

David S. Dessen, Esquire, (PA Bar No. 17627)
DESSEN, MOSES & ROSSITTO

Co-Counsel for Plaintiffs

600 Easton Rd.

Willow Grove, PA 19090

Telephone: (215) 658-1400

Facsimile: (215) 658-2879 6 58-O7 47
Email: ddessen@dms-lawyer.com

John P. Fuller, Esquire, pro hac vice
FULLER, FULLER & ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502

North Miami, FL 33181

Telephone: (305) 891-5199

Facsimile: (305) 893-9505

Email: jpf@fullerfuller.com

Counsel for Plaintiff
Case 2:20-cv-02793-BMS Document 1 Filed 05/26/20 Page 10 of 12

JS 44 (Rev. 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in eptember 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SIE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

1 @) PUABY EEN SENCE PROJECT, INC., DEFENDANTS

PARAMOUNT PROPERTIES 151 LEWIS, LLC, a
a New Jersey Non Profit Corporation, Limited Liability Company,

 

(b) County of Residence of First Listed Plaintiff UNION
(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant _ Philadelphia _
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Adilress, and Telephone Number) Attorneys (if Known)

Desseén, Moses & Rossitto, 600 Easton Road,
Willow Grove, PA 19090; (215) 658-1400

 

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)

 

HI. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an

"X” in One Box for Plaintiff

 

 

 

 

 

 

 

 

 

 

(For Diversity Cases Only) and One Box for Defendant)
0 1 US. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 1 Incorporated or Principal Place o4 04
of Business In This State
O 2 US. Government 04 Diversity Citizen of Another State 0 2 0 2 Incorporated and Principal Place os 5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a 43 © 3 Foreign Nation 06 o6
Foreign Country
IV. NATURE OF SUIT (Piace.an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS. FORFEITURE/PENALTY [BANKRUPTCY  oniER STATUTES —]
0 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure CO 422 Appeal 28 USC 158 O 375 False Claims Act
0 120 Marine 0 310 Airplane Q1 365 Personal injury - of Property 21 USC 881 [0 423 Withdrawal O 376 Qui Tam (31 USC
© 130 Miller Act 0 315 Airplane Product Product Liability C1 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability C1 367 Health Care/ O- 400 State Reapportionment
(1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical O 410 Antitrust
& Enfor of Judgr Sland Personal Injury 820 Copyrights 0 430 Banks and Banking
0 151 Medicare Act C1 330 Federal Employers’ Product Liability 1 830 Patent 01 450 Commerce
C1 152 Recovery of Defaulted Liability C1 368 Asbestos Personal 0 835 Patent - Abbreviated O} 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY IR C1 480 Consumer Credit
of Veteran’s Benefits C1 350 Motor Vehicle 0 370 Other Fraud 0 710 Fair Labor Standards O 861 HIA (1395ff) C1 490 Cable/Sat TV
O 160 Stockholders’ Suits 0 355 Motor Vehicle C1 371 Truth in Lending Act 0 862 Black Lung (923) 11 850 Securities/Commodities/
190 Other Contract Product Liability O 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
4 195 Contract Product Liability | 360 Other Personal Property Damage Relations (1 864 SSID Title XVI 0 890 Other Statutory Actions
0 196 Franchise Injury: 01 385 Property Damage C740 Railway Labor Act C 865 RSI (405(g)) OG 891 Agricultural Acts
© 362 Personal Injury - Product Liability 01 751 Family and Medical O 893 Environmental Matters
Medical Mal ioe Leave Act © 895 Freedom of Information
[ REAL PROPERTY. CIVIL RIGHTS |_PRISONER PETITIONS _|( 790 Other Labor Litigation F Act
© 210 Land Condemnation C1 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement O 870 Taxes (U.S. Plaintiff O 896 Arbitration
O 220 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) C1 899 Administrative Procedure
C1 230 Rent Lease & Ejectment O 442 Employment C1 510 Motions to Vacate C1 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
C1 245 Tort Product Liability Accommodations 0 530 General © 950 Constitutionality of
1 290 All Other Real Property 0) 445 Amer. w/Disabilities -] 1 535 Death Penalty IMMIGRATION State Statutes
Employment Other: 1 462 Naturalization Application
(&X 446 Amer. w/Disabilities -] 0 540 Mandamus & Other |0) 465 Other Immigration
Other 0 550 Civil Rights Actions
0 448 Education 0 555 Prison Condition
01 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

PX1 Original (12 Removed from 3  Remanded from 0 4 Reinstatedor O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
Title iii of the Americans with Disabilities Act - 42 U.S.C. Sec. 12181 et seq.
Brief description of cause:

Equal access to places of public accommodation for individuals with disabilities

 

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv,P, JURY DEMAND: Yes No
VIII. RELATED CASE(S)
instructie 7
IF ANY (Bee instructions): NGE DOCKET NUMBER
DATE ne SIGNATURE @F ATTO! i, REOR|
4 Zo| 2620
FOR OFFICE USE ONLY =
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

a
Case 2:20-cv-02793-BMS Document 1 Filed 05/26/20 Page 11 of 12

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
fia be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

1002 Central Avenue, New Providence, NJ 07974-1030
2595 Interstate Drive, Suite 103, Harrisburg, PA 17110
5696 Rising Sun Avenue, Philadelphia, PA 19120

Address of Plaintiff:
Address of Defendant: |

Place of Accident, Incident or Transaction:

 

RELATED CASE, IF ANY;
Case Number: Judge: : Date Terminated:
Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ ] nol]
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the sume transaction as a prior suit Yes [] No
pending or within one year previously terminated action in this court?

3. Does this casc involve the validity or infringement of a patent already in suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ No

case filed by the same individual?

T certify that, to my knowledge, the within case CJ is / (2) is not related to any case now pending or within one year previously terminated action in

this court except as noted above.
DATE: S [zo] 2620 KOS hI

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a V in one category only)

 

 

 

Federal Question Cases: B. Diversity Jurisdiction Cases:
O) 1. Indemnity Contract, Marine Contract, and All Other Contracts (] 1. Insurance Contract and Other Contracts
CL] 2. FELA H 2. Airplane Personal Injury
LJ 3. Jones Act-Personal Injury 3. Assault, Defamation
LJ] 4. Antitrust 4. Marine Personal Injury
S. Patent 5. Motor Vehicle Personal Injury
H 6. Labor-Management Relations ‘ [] 6. Other Personal Injury (Ptease specify):
[¥] 7. Civil Rights ( 7. Products Liability
() 8 Habeas Corpus [J 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases [] 9. All other Diversity Cases
10. Social Security Review Cases
(] 11. Allother Federal Question Cases
(Please specify): _
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)
I Davis Ss. Dessen , counsel of record or pro se plaintiff, do hereby certify:

[ ] Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

DATE: 5 [zol 2020 17627

Attorney LD. # (if applicable)

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)

 
Case 2:20-cv-02793-BMS Document 1 Filed 05/26/20 Page 12 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

The Independence Project, Inc. CMLACTION

Vv.

Paramount Properties 151 Lewis a

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
Piaintiffshall completea Case Management Track Desi ation Forminall civil cases atthe time of

iling the complaint and serve a copy onall defendants. ( ee§ 1:03 ofthe plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk ofcourt and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus— Cases brought under 28 U.S.C.§ 2241 through§ 2255. ( )
(b) Social Security— Cases requesting review ofa decision of the Secretary of Health
and Human Services denying plaintiffSocial Security Benefits. ()

(c) Arbitration— Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d)Asbestos— Cases involving claims for personal injury or property damage from
exposure to asbestos, ()

(e) Special Management— Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
thecourt. (Seereverseside of this form fora detailed explanation of special

 

 

 

 

management cases.) ( )
(f) Standard Management- Cases that donot fall into any one ofthe other tracks. (X)
Seolzore KDOS 19. _ Paint
Date | ° Attorney-at-law Attorney for |
215-496-2902 215-658-0747 ddessen@dms-lawyer.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
